DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
 Applicant's election with traverse of Claims 1-9 drawn to a bracket for holding a transducer assembly to a boat in the reply filed on 13th June 2022 is acknowledged.  The traversal is on the ground(s) that claims 10-17 also relate to a bracket for holding a transducer assembly to a boat instrument (the trolling motor) and the inventions in the various claims appear to be very similar.  This is not found persuasive because the brackets of the two inventions are fundamentally different and would require different fields of search. The bracket of claims 1-9 has a male and female portion with a t-connector and facilitates mounting the transducer assembly to the upper side of a boat (Applicant’s Figs. 1-7), while the bracket of claims 10-17 has a flange allowing direct connection to the gear housing of a trolling motor. Furthermore, dependent claims 2-8 focus on the T-connector and shape of the female portion attaching to the boat, while depend claims 11-16 focus on the angle and position of the “another bracket”, connection to the trolling motor gear housing, and movement between resting and operative positions of the trolling motor and transducer assembly. The differences render claims 1-9 and claims 10-17 as two distinct but related inventions which would require different fields of search.
The requirement is still deemed proper and is therefore made FINAL.
 
Claim Objections
 Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 1, “A bracket for holding and a transducer assembly to a boat” (emphasis added) appears instead of “A bracket for holding a transducer assembly to a boat”
In claim 1, line 11, “said housing portion” appears instead of “said other housing portion”
In claim 9, line 4, “transformer” appears instead of “transducer”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson US 7036451 B1 in view of Pichowkin US 5182732 A.

Regarding claim 1, Hutchinson teaches a bracket for holding and a transducer assembly to a boat and providing for an unobstructed underwater scanning by the transducer at an approximately 360° range (Fig. 1; Col. 5 ln. 27 – Col. 6 ln. 38); 
comprising said bracket including a housing (Fig. 2), said housing formed of male and female portions, one of said male and female portions being secured to the upper side of the boat, the other of said male and female portions holding the transducer assembly (female portion 12, including part 26, and connected to the boat, and male portion 16 slides inside 12 and holds the transducer assembly including the main shaft 17, mounting plate 21 and transducer 50 in Figs. 1, 2, 5, and 7; Col. 5 ln. 27 – Col. 6 ln. 38); 
said other portion having a part of said housing, and said housing having a channel provided vertically therethrough, and the transducer assembly having a shaft that extends through the housing channel (male portion 16 has channel that allows main shaft 17 of the transducer assembly to fit in, Figs. 1 and 2; Col. 5 ln. 27 – Col. 6 ln. 38); 
said housing portion allowing a clockwise or counterclockwise pivot of the transducer shaft to turn the transducer in an approximate 360° range (Col. 6 lns. 17-21); and 
the bottom of said shaft incorporating another bracket, and said another bracket securing the transducer for pivot during usage of the transducer assembly (equipment mount 21 attached to lower portion of the shaft 18 and holds the transducer 50, Figs. 1, 2, 5, 7; (Col. 6 lns. 17-21, Col. 8 lns. 10-12).
Hutchinson does not teach said housing portion having connected thereon approximate its upper end a gear box, and a reversible motor operatively connected to the said gear box and when energized operating the gears of the gear box to induce the clockwise or counterclockwise pivot of the transducer.
	Pichowkin teaches a reversable motor (30) operatively connected to a gear box (cover 19 containing housing 15 and gears) which when powered will rotate the transducer (Col. 3 ln. 49 – Col. 5 ln. 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hutchinson to use a motor and gearbox to rotate the transducer similar to Pichowkin. This would powered rotation of the transducer’s direction which would minimize manual effort needed to operate the transducer.

Regarding claim 2, Hutchinson as modified above teaches the bracket of claim 1, wherein said male and female portions of said housing slidingly engage together to secure said transducer assembly to the boat during usage (female portion 12, including part 26, and connected to the boat, slidingly engages with male portion 16 to help secure the transducer assembly to the boat, in Fig. 2).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson US 7036451 B1 in view of Pichowkin US 5182732 A and further in view of Shannon US 6928948 B1.

Regarding claim 3, Hutchinson as modified above teaches the bracket of claim 2, 
Hutchinson does not teach wherein said male portion of the said bracket is formed having an extending T structure, and said female portion of said bracket having a T slot, wherein when securing said male and female portions of said bracket together for transducer assembly usage, said T structure of said male portion slidingly fits within the T slot of the female portion of said bracket.
	Shannon teaches an extending T structure which slides into and connects to a T slot in the bracket to secure the portions together (slots 22 and fasteners 26 connected to 24 in Figs. 1A , 1B, and 2; Col. 3 ln. 52 – Col. 4 ln. 8).
Additionally, T-slot brackets are well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchinson to use an extending T structure on the male portion and T slot on the female portion such that the male portion slidingly fits with the female portion. This would facilitate easily connecting and disconnecting the two portions.


Regarding claim 4, Hutchinson as modified above teaches the bracket of claim 3, wherein said female portion of said bracket is engaged with the upper side of the boat (female portion 12 connected to 26 and to the boat, Figs. 1, 2, 5, 9-12; Col. 5 ln. 27 – Col. 6 ln. 38, Col. 8 lns. 21-52).


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson US 7036451 B1 in view of Pichowkin US 5182732 A and Shannon US 6928948 B1 and further in view of Baublitz, Sr. US 5529272 A.

Regarding claim 5, Hutchinson as modified above teaches the bracket of claim 4, 
Hutchinson does not teach wherein said female portion of said housing in contoured to contiguously fit against the upper side of the boat during installation.
	Baublitz, Sr. teaches a transducer holder with boat clamp that molds to the contour of the boat (27 in Fig. 1, Col. 2 lns. 24-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchinson to have the housing contoured to fit contiguously against the upper side of the boat during installation similar to Baublitz, Sr. This would prevent the bracket from bumping against the boat (Baublitz, Sr.: Col. 2 lns. 24-27).


Regarding claim 6, Hutchinson as modified above teaches the bracket of claim 5, wherein said female portion of said housing incorporates integrally lateral extensions that accommodate fasteners to secure the female portion to an upper side of the boat (female portion 12, including part 26, laterally extends and is connected to the boat with fasteners 40 in Figs. 1 and 2, or fasteners 55 which attach to clamps which attach to the upper side of the boat in Figs. 9-12; Col. 5 ln. 27 – Col. 6 ln. 38, Col. 8 lns. 21-52).

Regarding claim 7, Hutchinson as modified above teaches the bracket of claim 6, wherein said lateral extensions of the female portion are also contoured for contiguously fitting against the upper side of the boat during installation (lateral extension 26 has the same contour as the upper side of the boat in Fig. 1).

Regarding claim 8, Hutchinson as modified above teaches the bracket of claim 7, 
Hutchinson does not explicitly teach wherein said female portion and its lateral extensions are partially formed with arcuate surfaces to provide for securement of the female portion of said housing contiguously against the upper side of the boat.
However, Hutchinson does teach an arcuate surface to attach the female portion to a railing (part 36 of rail clamp 90 in Figs. 9 and 10, Col. 8 lns. 35-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchinson to form the female portion and its lateral extensions with arcuate surfaces. This would help provide a secure connection to a curved portion of the upper side of the boat.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson US 7036451 B1 in view of Pichowkin US 5182732 A and further in view of Terry US 4979153 A.

Regarding claim 9, Hutchinson as modified above teaches the bracket of claim 2, wherein said another bracket is secured to the bottom of said shaft, and said bracket comprises a horizontal portion secured to the bottom of the assembly shaft (back part of 21 connects to 18 in Figs. 5 and 7), and a vertical portion connected to the transducer (vertical part of 21 in Figs. 5 and 7).
Hutchinson does not teach wherein said another bracket secured to the bottom of said shaft is an L shaped bracket.
Terry teaches an L shaped bracket for mounting a transducer to the bottom of a shaft (24 in Fig. 1, Col. 4 lns.36-38).
Additionally, L shaped brackets are well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchinson to use a L shaped bracket to secure the transducer to the bottom of the shaft similar to Terry. This would provide a strong connection between the shaft and transducer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Veatch US 3989216 A: Bracket and transducer mount with male and female parts
Kalis US 6899574 B1: Mounting a transducer using a bracket with an arcuate wall
Blomberg US 5016225: Transducer mounting bracket with contoured attachment to boat


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645